PER CURIAM.
This suit was begun in December 12, L925: we disposed of it finally on July 18, 1938, after two appeals, deciding among other things that the claimant should bear so much of the drydocking charges as were attributable to the repair both of the propeller and of the bushing and nut. The only question before us was whether the libellant or the claimant should bear the whole of these. On August 2, 1938, the claimant filed a petition for rehearing asking that the charges should be shared equally, citing in support Marine Insurance Co. Ld. v. The China Trans-Pacific S. S. Co., Ld., 11 App.Cas. 573 (H.L.), The Haversham Grange, L.R. (1905) Prob.Div. 307 (C.A.), and the Bratsberg, D.C., 127 F. 1005. The claimant had theretofore not even intimated that the charges should be divided; its position throughout had been that it should pay no part of them. We will not consider a new point raised for the first time after such extraordinary delays, except to say that, since the matter has never been presented to us, we shall feel free in the future to treat it as res integra.
Petition for rehearing denied.